Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a precast insulation panel with a lifting insert, classified in E04B1/043.
II. Claims 19-20, drawn to a method of making a precast insulated panel, classified in E04B1/7608.
III. Claim 21, drawn to a method of erecting a precast insulated panel, classified in E04G21/142.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the panel can be made by 3-D printing or casting.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, i.e. the panels can be erected manually by hand.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the processes have different modes of operation, i.e. the method of making the precast insulated panel is different from the method of erecting the precast insulated panel.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Nelson on 11/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Objections
Claim 4 is objected to because of the following informalities: In line 4, before ‘form’, please delete [to]. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface protrusions claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the matrix" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansort (US Patent No. 7,032,354).
For claim 1, Hansort discloses an erection lifting insert (fig. 4, 10) for precast insulated panel (fig. 2) having an insulating material layer (70) between opposing wythes (68), the insulating material layer, wythes, and precast insulated panel having respective widths, comprising: an insert body (11) having opposing sides defining a thickness, opposing lateral sides defining a lateral width and a midpoint of the insert body, and top and bottom sides defining a height, the lateral width of the insert body being greater than the width of the insulating material layer and less than the width of the precast insulated panel such that penetrating portions of the insert body can penetrate into the wythes (fig. 2); opposing elongated engagement arms (60) extending outward from the opposing sides of the insert body and downward past the bottom of the insert body, the opposing engagement arms being provided on each lateral side of the insert body between the midpoint and the side edges, the engagement arms having a width less than the width of the wythes and a length greater than the lateral width of the insert body.
For claim 15, Hansort discloses a precast insulated panel (fig. 2), comprising: an insulating material layer (70); opposing wythes on each side of the insulating material layer (68), the insulating material layer, wythes, and the precast insulated panel having respective widths; an erection lifting insert (10), comprising: an insert body (11) having opposing sides defining a thickness, opposing lateral sides defining a lateral width and a midpoint of the insert body, and having top and bottom sides defining a height, the lateral width of the insert body being greater than the width of the insulating material layer and less than the width of the precast insulated panel such that penetrating portions of the insert body penetrate into the wythes; opposing elongated engagement arms (60) extending outward from the opposing sides of the insert body and downward past the bottom of the insert body, the opposing engagement arms being provided on each lateral side of the insert body between the midpoint and the side edges, the engagement arms having a width less than the width of the wythes and a length greater than the lateral width of the insert body and penetrating into the wythes.
For claim 16, Hansort discloses that the erection lifting insert (fig. 2, 11) is arranged such that the insert body is orthogonal to the wythes and at a top portion of the precast insulated panel.
For claim 18, Hansort discloses that the insulating material layer comprises a cutout portion (fig. 7, 50, 54) for receiving a portion of the erection lifting insert.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansort (US Patent No. 7,032,354).
For claim 2, Hansort discloses that the insert body comprises a plate having planar sides (fig. 4, 11) and a thickness less than the height of the plate, but does not disclose that the plate has a height less than the width of the plate.
             However it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the plate have a height that is less than the width of the plate since this merely involves a change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to make the height of the plate less than the width of the plate to increase the lateral size of the plate so it can be further embedded in the concrete.
        For claim 3, Hansort discloses that the engagement arms (fig. 2, 60) are detachable from the plate.
        For claim 4, Hansort discloses that the opposing engagement arms are provided by a single elongated member (fig. 2, 60), and the plate (11) comprises holes (17) for receiving the elongated members such that portions of the elongated members from opposing sides of the plate to form the opposing engagement arms. 
        For claim 5, Hansort discloses that the elongated members (fig. 2, 60) are curved and the engagement arms extend outward and downward from the plate.
        For claim 6, Hansort discloses that the plate comprises three holes (fig. 4, 17, 20) arranged in a triangle.
        For claim 7, Hansort discloses that two of the holes have a first diameter (fig. 4, 17) and form a side of the triangle arranged along, and adjacent to, the bottom side of the plate, and the third hole (20) has a second diameter larger than the first diameter, the third hole being arranged adjacent to the top side of the plate.
        For claim 8, Hansort discloses that the elongated engagement arms are rebars and it is inherent/obvious to have surface protrusions on rebars to provide grip for engaging the wythe since rebars with surface protrusions are well known in the art. 
        For claim 9, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the top of the insert body have a width less than the bottom of the insert body since this merely involves a change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to make the top of the insert body have a width less than the bottom of the insert body to save material.
       For claim 17, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to configure the lifting insert to sustain an ultimate tension load of 12000 lbs. and an ultimate shear load of 6000 lbs. since this merely involves design modifications to get predictable and expected results.

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansort (US Patent No. 7,032,354) in view of Foderberg et al. (US2015/0184383).
For claim 10, Hansort does not disclose that the insert body or the engagement arms comprise a fiber-reinforced polymer.
Foderberg et al. discloses the obviousness making an insert (fig. 16) of an insulated panel (fig. 12) of fiber-reinforced polymer [0073][0093].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the insert body or engagement arms of Hansort of fiber-reinforced polymer as made obvious by Foderberg et al. to increase the durability and thermal resistance of the insert.
For claim 11, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the fibers continuous to increase the strength of the insert.
For claim 12, the combination discloses that the fiber of the fiber reinforced polymer is carbon fibers (Foderberg et al. [0073]).
For claim 13, the combination discloses that the matrix comprises a vinyl ester (Foderberg et al. [0093]). 
For claim 14, the combination discloses that the fibers are in a non-crimped configuration (Foderberg et al. [0093] no crimped fibers are disclosed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633